ACCEPTED
                                                                                                     04-14-00222-CR
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                               7/22/2015 11:07:10 AM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK
                                Mario A. Trevino
                                      Attorney at Law
                          315 South Main Street • San Antonio, Texas 78204
            Office: (210) 226-0026 • Fax: (210) 226-8402 • Email: trevinomtrev@aol.com
                                                                                   FILED IN
                                                                           4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                           7/22/2015 11:07:10 AM
                                                                               KEITH E. HOTTLE
July 22, 2015                                                                       Clerk



Court of Appeals
Fourth Court of Appeals District of Texas
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

RE: 04-14-00222-CR
    Jacob Cory Gonzales v. State of Texas
    Trial Court # 2011-CR-8528A

Clerk of the Court:

       I hereby certify that I have complied with Texas Rule of Appellate Procedure 48.4 and
have attached a copy of the return receipt within the time for filing a motion for rehearing .




Mario A. Trevino
SBN 20211250

Enclosure
SENDER: COMPLETE THIS SECTION                         COMPLETE THIS SECTION ON DELIVERY

   Complete items 1,2, and 3. Also complete           A. Signature^
   item 4 if Restricted Delivery is desired.                                                      D Agent
   Print your name and address on the reverse         x T^iLj                                     D Addressee
                                                                       PrintedName)         C. Date of Delivery
                                                                                            17
                                                      D. Is delivery address different frbm item 1 ? D Yes
                                                         If YES, enter delivery address below:       H"No

f/lr.

                                                      3. ServjceType
                                                         ETCertrfied Mail    D Express Mail
                                                         D Registered        EKRetum Receipt for Merchandise
                                                         D Insured Mail      D C.O.D.
                                                      4. Restricted Delivery? (Extra Fee)          D Yes
2. Article Number


PS Form 381 1 , February 2004           Domestic Return Receipt                                  10&595-02-M-1540